DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tillin et al. (US 6,204,904).
Regarding claim 1, Tillin discloses a waveplate (see figure 1, for instance), comprising: a first liquid crystal (“LC”) layer including LC molecules that are in-plane switchable (column 7, lines 48-64) by an external field to switch the waveplate between states of different phase retardances (4); and a second LC layer (3) and a third LC layer (5) sandwiching the first LC layer, wherein azimuthal angles of effective refractive index ellipsoids of the second LC layer and the third LC layer are different (since the azimuthal angle of the ellipsoid of 5 is adjusted, while that of 3 is not, see column 10, lines 10-27).
Regarding claim 2, Tillin discloses the waveplate of claim 1, wherein the LC molecules include ferroelectric liquid crystal (“FLC”) molecules that are in-plane switchable by the external field (column 7, lines 48-64).
Regarding claim 5, Tillin discloses the waveplate of claim 1, wherein the second LC layer (3) and the third LC layer (5) are passive layers configured to provide respective constant phase retardances.
Regarding claim 11, Tillin discloses a waveplate (see figure 1, for instance), comprising: a liquid crystal (“LC”) cell (4) including LC molecules that are in-plane switchable by an external field to switch the waveplate between states of different phase retardances (column 7, lines 48-64); and a first passive cell (3) and a second passive cell (5) sandwiching the LC cell, azimuthal angles of effective refractive index ellipsoids of the first passive cell and the second passive cell being different (since the azimuthal angle of the ellipsoid of 5 is adjusted, while that of 3 is not, see column 10, lines 10-27)..
Regarding claim 12, Tillin discloses the waveplate of claim 11, wherein at least one of the first passive cell (3) or the second passive cell (5) includes one of a liquid crystal polymer and a compensation film (column 8, lines 5-10).
Regarding claim 13, Tillin discloses the waveplate of claim 11, wherein the LC molecules include ferroelectric liquid crystal molecules that are in-plane switchable by the external field (column 7, lines 48-64).


Allowable Subject Matter
Claims 3-4, 6-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-4, 6-10 and 14-20, Tillin discloses the waveplate of claims 1-2 and 11. However, Tillin does not expressly disclose: 
wherein the first LC layer, the second LC layer, and the third LC layer include FLC molecules, 
wherein the second LC layer and the third LC layer include a same FLC material, and have different thicknesses, 
wherein the first LC layer is configured with a first effective refractive index ellipsoid having a first azimuthal angle, the azimuthal angles of the effective refractive index ellipsoids of the second LC layer and the third LC layer include a second azimuthal angle of a second effective refractive index ellipsoid of the second LC layer and a third azimuthal angle of a third effective refractive index ellipsoid of the third LC layer, and wherein when the waveplate operates at a substantially zero phase retardance state, an absolute value of a difference between the first azimuthal angle and the second azimuthal angle is 90°, 
wherein the LC molecules included in the first LC layer are first LC molecules, and the waveplate further comprises a fourth LC layer including second LC molecules that are in-plane switchable by the external field to switch the waveplate between the states of different phase retardances, 
wherein the third LC layer is disposed between the second LC layer and the fourth LC layer, wherein the second LC molecules include ferroelectric liquid crystal molecules that are in-plane switchable by the external field, 
wherein the first LC layer is configured with a first effective refractive index ellipsoid having a first azimuthal angle, the fourth LC layer is configured with a fourth effective refractive index ellipsoid having a fourth azimuthal angle, the azimuthal angles of the effective refractive index ellipsoids of the second LC layer and the third LC layer include a second azimuthal angle of a second effective refractive index ellipsoid of the second LC layer and a third azimuthal angle of a third effective refractive index ellipsoid of the third LC layer, wherein when the waveplate operates at a substantially zero phase retardance state, an absolute value of a difference between the first azimuthal angle and the second azimuthal angle is 90°, and an absolute value of a difference between the third azimuthal angle and the fourth azimuthal angle is 90°, 
wherein each of the LC cell, the first passive cell, and the second passive cell includes ferroelectric liquid crystal molecules, wherein the LC cell is a first LC cell, and the LC molecules included in the LC cell are first LC molecules, and the waveplate further comprises a second LC cell including second LC molecules that are in-plane switchable by the external field to switch the waveplate between the states of different phase retardances, 
wherein the second passive cell is disposed between the first LC cell and the second LC cell, wherein the second LC molecules include ferroelectric liquid crystal molecules that are in-plane switchable by the external field, 
wherein the first LC cell includes a first ferroelectric liquid crystal layer configured with a first effective refractive index ellipsoid having a first azimuthal angle, the first passive cell includes a second ferroelectric liquid crystal layer configured with a second effective refractive index ellipsoid having a second azimuthal angle, the second passive cell includes a third ferroelectric liquid crystal layer configured with a third effective refractive index ellipsoid having a third azimuthal angle, and the second LC cell includes a fourth ferroelectric liquid crystal layer configured with a fourth effective refractive index ellipsoid having a fourth azimuthal angle, wherein when the waveplate operates at a substantially zero phase retardance state, an absolute value of a difference between the first azimuthal angle and the second azimuthal angle is 90°, and an absolute value of a difference between the third azimuthal angle and the fourth azimuthal angle is 90°, 
nor would it have been obvious to do so in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/19/2022